El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Se instituyó este pleito en reclamación de los daños y perjuicios que alega el demandante le fueron causados por actos negligentes de los demandados. Las alegaciones esen-ciales del demandante pueden sintetizarse así:
Que el demandante es condueño de ciertos terrenos y arrendatario de otros, radicados todos en el barrio Tanamá, de Arecibo/que dedica a la siembra y cultivo de la caña de azúcar, crianza y apacentamiento de ganado, y a otras faenas agrícolas. Que además de las actividades mencionadas, el demandante, en la. fecha indicada en la demanda, allá para fines de febrero de 1930, así como para la fecha de la radi-cación de la misma, tenía un contrato con el municipio de *595Arecibo a virtud del cual el .demandante venía obligado a efectuar la recolección, arrastre y cremación de las basuras de la ciudad.
Que la demandada Plazuela Sugar Co., Inc., en las mismas fechas anteriormente indicadas, se dedicaba a explotar una factoría para la molienda de caña de azúcar, denominada ’“Central Los Caños”, radicada en Arecibo; que por los te-rrenos donde está establecida dicha central corre un río de escaso caudal y corriente lenta, denominado “Santiago”, el cual pasa por los terrenos del demandante.
Que la otra demandada, The Shell Co. (P. E.) Ltd., en las mismas fechas indicadas, era una corporación extranjera que. hacía negocios en Puerto Eico y suministraba a la. co-deman-dada Plazuela Sugar Co. combustible (fuel oil) que en vago-nes tanques pertenecientes a la vendedora era conducido por ferrocarril a la Central Los Caños, donde se situaba sobre railes en la vecindad de la factoría, cerca del río Santiago, y de estos vagones tanques los empleados de la factoría va-liéndose de una bomba lo trasladaban a sus depósitos.
Que allá para fines de febrero o los primeros días de marzo, 1930, el demandado Manuel Sierra, empleado de Pla-zuela Sugar Co., recibía el fuel oil y lo trasladaba a los depó-sitos de la. factoría, asumiendo el control y vigilancia de los vagones tanques de petróleo una vez entregados por la ven-dedora.
Que en la fecha anteriormente indicada el fuel oil conte-nido en uno o varios de dichos vagones tanques se escapó de su envase, impregnando y saturando de petróleo el te-rreno que se extendía entre el vagón tanque y el río Santiago, penetrando en las aguas de éste, y arrastrado por la co-rriente, llegó hasta los terrenos del demandante antes des-critos, continuando su curso hacia adelante. Que en estas aguas ;a.sí contaminadas abrevó el ganado del demandante, enfermando y muriendo en su mayor parte, a pesar de las gestiones realizadas por él para evitarlo. Que el ganado enfermo que no murió, necesitó medicinas y cuidados espe-*596cíales que irrogaron, al demandante gastos, molestias y des-velos; perdió en peso el ganado, sufriendo quebrantamiento en su desarrollo, quedando débil y enfermizo, impidiéndole obtener el mismo grado de desarrollo que a no ser por dicha intoxicación hubiera alcanzado. Que parte de dicho ganado-eran bueyes que el demandante utilizaba en trabajos de pre-paración de terreno para siembras de cañas y otras labores,, lo que obligó- al demandante a suspender la entrega de cañas en la factoría, impidiéndole además sembrar cien cuerdas de cañas de azúcar según había convenido con 1a, Central Cam-balache, sufriendo daños en sus negocios agrícolas y resin-tiéndose seriamente su crédito. Que careciendo el deman-dante de dinero efectivo y habiéndose resentido su crédito, en la fecha de la radicación de la demanda no había, podido con-seguir bueyes para realizar sus trabajos, y al no poder sem-brar y cultivar terrenos, fué privado de los beneficios razo-nábles de dichas siembras y cultivo. Continúa alegando el demandante por información y creencia que la muerte de su ganado se debió a la negligencia de los demandados consis-tente: en envasar petróleo {fuel oil) en receptáculos defec-tuosos, sin tomar precauciones para evitar que dicho petróleo-{fuel oil) se escapara; en situar petróleo en la proximidad del río Santiago, sabiendo o debiendo saber que al escaparse dicho combustible correría por el río y causaría daños a otras-personas, no tomando medidas para evitarlo, actuando como-si dicha sustancia no fuese nociva.
Los daños que alega haber sufrido el demandante los es-tablece en las siguientes partidas:
Por ganado muerto-$15, 750. 00‘
Por retardo en el desarrollo del ganado enfermo que
sobrevivió- 478. 83
Por alquiler de bueyes para operaciones de zafra_ 648. 00'
Desembolsos para cuidar ganado_ 200. 00
Otras pérdidas y trastornos en negocios y quebranta-miento de crédito- 8, 000. 001
Total. $25, 076. 8$
*597Termina la. demanda con súplica de una sentencia que condene a los demandados solidariamente a pagarle al de-mandante el montante de los daños más las costas, gastos y honorarios de abogado, y cualquier otro remedio compatible con las alegaciones. ; ■
Contestaron los tres demandados conjuntamente, radi-cando un escrito de contestación en el que niegan las alega-ciones esenciales de la demanda por carecer de suficiente in-formación y creencia. La demandada The Shell Co. (P.R.) Ltd. negó ser una corporación extranjera y alegó en contrario que er'a una sociedad por acciones organizada bajo las leyes de Inglaterra. Terminó la contestación con súplica de que se desestimase la demanda, con costas, gastos y honorarios de abogado al demandante.
Después de radicada su contestación, los demandados so-licitaron y obtuvieron una orden decretando que el deman-dante les suministrase un pliego de particulares.
Cumplimentando la orden de la corte, el demandante suministró un pliego cuyos particulares esenciales son los siguientes:
1. Se expresa que las fincas a que se refiere la demanda radican, una en los barrios Hato Abajo y Hato Arriba, y las restantes en el mismo barrio Hato Abajo, en Arecibo.
2. Se especifica el sitio en donde estaba el abrevadero del ganado del demandante.
3. Se declara que murieron 86 cabezas de ganado vacuno y 7 de ganado caballar, y se expresa que el ganado que enfermó y no murió consistió en 24 cabezas de ganado vacuno.
4. Se informa que los cuidados especiales que requirió el ganado enfermo consistió en cortar y llevarle yerba y agua, y en la admi-nistración de las siguientes medicinas: magnesia calcinada, crema de bismuto, sulfato de soda, huevos con café negro, ron, cebada y se-millas de lino, y aceite de oliva.
5. Se expresa que en el cuido del ganado no se empleó veterinario alguno, utilizándose solamente el veterinario para prescribir el tra-tamiento.
6. Se declara que murieron 35 bueyes de tiro.
*5987. Se expone que el fuel oil es nocivo o peligroso a personas o animales en la siguiente forma: inflamando el tubo digestivo, el estómago e intestinos y causando envenenamiento agudo o crónico.
8. Se dice que la persona a quien el demandante pagó $648.00 por alquiler de bueyes para operaciones de zafra fué don Miguel Correa.
Después de recibir la evidencia sometida por las partes, que consta de 1,100 páginas a maquinilla, la corte inferior dictó sentencia el 5 de mayo de 1937, declarando con lugar la demanda y condenando a los demandados a pagar solida-riamente al demandante la cantidad de $3,000 y las costas* sin incluir.,honorarios de abogado.
Ambas partes establecieron recursos de apelación.
El demandante imputa a la corte sentenciadora tres erro-res :
“1. La corte erró al resolver que no era justo que el demandante recobrara el costo de alquiler de bueyes para operaciones de zafra.
“2. La corte cometió craso, manifiesto y claro error e incurrió en pasión, prejuicio y parcialidad al apreciar en $3,000 los daños que los demandados vienen obligados a compensar al demandante.
“3. La corte cometió error al resolver que los demandados no fueron temerarios basta el extremo que justificara su condena al pago de honorarios de abogado.”
Los demandados basan su recurso de apelación en siete errores que imputan a la corte sentenciadora, a saber:
“1. La corte inferior cometió error de derecho y fundamental al declarar con lugar la demanda en este caso, basando la misma en un hecho que no está en issue.
“2. La corte a quo cometió error de hecho y de derecho al resolver que los demandados fueron negligentes, resultando además de tal negligencia daños a la propiedad del demandante.
“3. La corte cometió error al admitir prueba sobre terrenos po-seídos por el demandante como condueño o arrendatario en los barrios Hato Abajo y Hato Arriba, y al declarar sin lugar la moción de los demandados solicitando la eliminación de dicha evidencia.
“4. La corte cometió error al declarar sin lugar las mociones de nonsuit de los demandados.
*599“5. Que la evidencia aducida por el demandante en cuanto al hecho último esencial para establecer la causa eficiente que produjo los daños alegados en la demanda no pasa de ser una conjetura o posibilidad que no posee el carácter de una probabilidad demostrada. Y que la corte inferior cometió error de. derecho y de hecho al de-clarar con lugar la demanda porque la sentencia así dictada descansa, en cuanto a dicho hecho último esencial (ultimate fact) en una mera conjetura o posibilidad.
“6. La sentencia dictada por la corte inferior es contraria a la ley y no está sostenida por la evidencia en cuanto al demandado Manuel Sierra.
"7. La corte inferior cometió error al declarar con lugar la demanda en este caso y al fijar en $3,-000 los daños que los deman-dados deben satisfacer al demandante.”.
El demandante adoptó el procedimiento de exposición del caso para elevar la evidencia a este tribunal. Los demanda-dos lo hicieron mediante una transcripción de evidencia.
Los demandados establecieron apelación contra la resolu-ción de la corte sentenciadora que aprobó la exposición del caso sometida por el demandante, pero el día señalado para la vista se estipuló por ambas partes con la aprobación de este tribunal que en la tramitación de ambos recursos se uti-lizaría exclusivamente la transcripción de evidencia elevada por los demandados, resultando así académica la apelación interpuesta contra la orden aprobatoria del pliego de excep-ciones y exposición del caso preparados por el demandante.
Procede, por consiguiente, desestimar dicho recurso por académico.
De existir los errores señalados por los demandados, pro-cedería desestimar la demanda y en ese caso sería innecesa-rio considerar los señalados por el demandante, ya que su recurso de apelación va dirigido exclusivamente a aumentar la cuantía de la sentencia y a que se haga un pronuncia-miento a su favor por honorarios de abogado.
Antes, sin embargo, es preciso hacer un análisis de la evidencia para poder determinar si los demandados son le-*600galmente responsables de los daños que alega baber sufrido el demandante.
Según la evidencia del demandante, a fines de febrero o principios dé marzo, y antes de dichas fechas, poseía él en Arecibo varias fincas, nnas a título de dueño y otras en con-cepto de arrendatario, algunas de las cuales dedicaba a la siembra y cultivo de la caña de azúcar, que molía en la Central Cambalache. En una de dichas fincas, colindante con el río Santiago, dedicada a pastos, apacentaba los bueyes de que se servía en sus faenas agrícolas, otras cabezas de ga-nado vacuno, algunas yeguas de carreras con sus crías y un semental de carreras llamado Marqués de la Plata. Todo este ganado estaba suelto y como la parte de la finca que co-linda con el río no estaba cercada, cuando tenía sed bajaba al río a beber. Una mañana a fines de febrero o principios de marzo de 1930, el demandante fué informado por su ma-yordomo que no había podido enyugar los bueyes para las labores del día porque se hallaban enfermos, acostados en el pasto y no se levantaban. Inmediatamente el demandante salió de su casa para el sitio donde se hallaba el ganado, lo examinó, y pudo observar que el ganado tenía el hocico, las patas y parte del cuerpo impregnados de una sustancia ne-gra y además tenía diarrea. (T. de E., 47.) Fué entonces al río y vió en él una sustancia negra que palpó y le olió a pe-tróleo. Las aguas estaban descompuestas y malolientes, de-bido a los peces, cangrejos, anguilas y camarones muertos que contenían. Ordenó entonces el traslado del ganado a otra de sus fincas cercana a su casa de vivienda y dispuso que lo pusieran a la sombra, dirigiéndose entonces en automóvil a la Central Los Caños. En la Central vió un tanque grande de petróleo situado como a tres o cuatro metros de un caño que desagua en el río Santiago. El terreno junto al tanque estaba completamente impregnado de petróleo, que corría al caño y de éste pasaba al río. En la Central procuró al Sr. Fraticelli, su administrador, pero le informaron que se ha-llaba de vacaciones y que el Sr. Loveday lo sustituía. Éste *601discutía acaloradamente con el Sr. Gómez, agente de la Shell Co. en Areeibo, sobre el petróleo derramado. Le comunicó .al jefe de la Central y al Sr. Gómez el daño que le habían Lecho en el ganado con el petróleo, saliendo Gómez con el demandante a observar los daños que éste alegaba haber su-frido. Entraron a la finca, pero al empezar a ver el ganado ■enfermo y un buey muerto, dijo Gómez que estaba cansado, que no estaba acostumbrado a caminar y regresó a Areeibo. Trató el demandante de ver al Juez Municipal y no lográn-dolo, trajo entonces al Secretario de dicha corte para que •observara el ganado, acompañándolo después a la Central a ver el tanque de petróleo. Se comunicó entonces por telé-grafo con el Departamento de Agricultura y envió también un telegrama al veterinario del Departamento, Dr. Menéndez ‘Guillot, quien por orden del Dr. Bagué, Subcomisionado de Agricultura, llegó el 6 de marzo de 1930 a la finca del de-mandante. Declaró el Dr. Menéndez que en un ranchón cerca •de la casa vió seis bueyes y dos caballos. Al examinarlos ■advirtió que uno de los animales estaba muerto y los otros, aunque estaban en pie, se tambaleaban como si tuviesen do-lores cólicos, pues escarbaban con las patas delanteras, se «chaban, se levantaban y tenían una diarrea profusa aunque no sanguinolenta. Alrededor de la boca, en las patas y en el cuerpo de los animales notó manchas de un aceite negro, lo que le hizo creer que la causa de la enfermedad era el ha-ber ingerido aquella sustancia. A pesar de que no había por allí un tanque de inmersión y de que los síntomas que pre-sentaban no eran los de envenenamiento con arsénico, pre-guntó si los animales habían sido bañados con solución arse-nical y se le informó que no. Eliminó el diagnóstico de án-trax, porque los síntomas que presentaba el ganado no eran los de esa enfermedad. Prescribió, y luego de explicar la forma de aplicar el tratamiento, regresó a San Juan.
El demandante y aquellos testigos suyos que vieron el ganado y observaron el río a raíz de los sucesos, aseguran que las aguas estaban cubiertas de unas manchas negras *602como de aceite, principalmente' en sns márgenes, y qne las-plantas y yerbas qne crecen en las orillas estaban embadur-nadas con idéntica sustancia. Qne se veían' peces pequeños, anguilas, cangrejos, etc., muertos, flotando sobre las aguas o en las orillas del río, cuyas aguas despedían un mal olor pro-ducido, según ellos, por los peces en estado de descomposi-ción. Aun el testigo Gómez Bádillo, agente en Arecibo de la demandada The Shell Co. (P. R.) Ltd., testigo dé los deman-dados, admitió en el examen de repreguntas que vió manchas de petróleo' en el río, asegurando,, sin embargo,-que eran pe-queñas. (T'. de E. 780.) Los demás testigos del demandante que vieron el ganado, tales como Ernesto Acevedo, Inspector de Sanidad de Arecibo, Gumersindo Román, secretario de la corte municipal de dicha ciudad, y -José Colón, aseguraron que el ganado mostraba las manchas de petróleo que descri-bió el Dr. Meñéndez en su declaración. '
Otro testigo del demandante, José Colón, ■ quien de la prueba no resulta ser pariente de aquél aunque lleva el mismo-apellido, declaró que en la misma fecha en que ocurrieron los hechos a que se refiere la demanda, tenía él cierto ganadoen una finca por donde pasa el río Santiago, más abajo de la Central Los Caños y' de los terrenos del demandante. Que observó las manchas de aceite en el río y que su ganado be-bió en él y se le enfermó, presentando los mismos síntomas que el ganado del demandante. Que les dió un purgante, pero-siempre perdió cuatro'cabezas de ganado que no le fueron pagadas por la Central Los Caños, de la cual es un pequeño colono con 15 cuerdas de cañas. (T. de E. 454.)
Otros detalles de la prueba del demandante serán expues-tos al discutir las distintas partidas de los daños reclamados.
La declaración del Dr. del Valle Sárraga, perito del de-mandante, comprende de la página 472 a la 643 de la trans-cripción de evidencia. Resumiendo su extensa declaración, podríamos exponerla así:
El 16 de abril de 1930 el demandante y su abogado Sr, Arrache, lo visitaron en su oficina trayendo ciertas muestras *603de fuel oil para investigación, muestras que rechazó el perito porque habían sido tomadas por los propios interesados y no reunían las condiciones de autenticidad necesarias para ba-sar en ellas un informe. Les instruyó entonces que utiliza-ran los servicios de un notario para que diera fe de las con-diciones y circunstancias en que tomaban las muestras, y les suministró los envases que debían utilizar para ello. El día 22 de abril de 1930 recibió por express una caja que contenía un envase como de dos litros con agua contaminada y una lata con tres libras de tierra aproximadamente y unas hojas. El envase conteniendo agua estaba tapado con corcho, lacrado y sellado con el sello del notario Ulpiano Crespo. La lata que contenía la-tierra estaba amarrada con. cordón y lacrada y sellada con el mismo sello notarial. La, caja .donde venían los dos envases era de las llamadas shipping boxes, de ma-dera, rotulada con el nombre del testigo, clavada, se hallaba en buen estado y no presentaba señales de haber sido abierta. Antes de seguir adelante, haremos una digresión para ex-presar dónde, cuándo y cómo fueron tomadas esas muestras,, según resulta del acta notarial levantada, ofrecida y admi-tida en evidencia con la oposición de los demandados. Sobre la admisibilidad de este documento nos ocuparemos más ade-lante en el curso de esta opinión. Después de exponer el re-querimiento que le hiciera el demandante para que diera fe de la toma de las muestras, el notario autorizante expuso la siguiente ‘ ‘ Diligencia ’ ’:
“En el mismo día (o sea el 21 de abril), siendo las diez y seis horas, o sea las cuatro de la tarde, yo, el Notario, me personé en la finca de los hermanos Colón, sitio El Tanque, barrio Hato Abajo, de Arecibo, aproximándose (sic) a la margen del río Santiago qne atraviesa esa finca, tomé una botella limpia y un tapón de corcho nuevo y la llené aproximadamente con dos litros de agua turbia del río, impregnada con gran cantidad de una sustancia negra, gruesa y maloliente que flota en la superficie del agua y se encuentra tam-bién adherida a las márgenes de' cierta parte del río, cuya muestra de agua rotulo, tapo, lacro y sello y la deposito en la oficina de la *604American Express dirigida al Dr. B,. del Valle Sárraga, químico, residente en San Juan.
“También me trasladé a nn sitio próximo a la margen del río y en terrenos propiedad de la Central Los Caños, y tomé en nn recipiente de lata aproximadamente tres libras de tierra negra, pedregosa, to-mada en el mismo sitio donde se me señala qne fné derramado el contenido del tanqne de petróleo erado, cuyo recipiente de lata tam-bién sello y lacro en el día de boy.”
Continuó informando el perito Del Valle Sárraga que al recibir la caja del express sacó los dos envases que estaban lacrados y sellados, los examinó cuidadosamente para deter-minar cuál de los dos le ofrecía el aceite con la menor can-tidad de contaminación con materias extrañas, advirtiendo que estas cualidades las ofrecía mejor la lata donde venía la tierra, porque el agua estaba muy sucia y traía sedimentos que indicaban que el sitio donde tomaron la muestra estaba “revuelto”. Observó que las hojas que venían con la tierra estaban en la parte superior de la lata y que una de ellas estaba bastante embadurnada con aceite fuel. Tomó entonces una espátula de acero de las que se utilizan comúnmente en los laboratorios y trató de separar la mayor cantidad posible del aceite que estaba adherido tenazmente a la hoja. La lavó con éter petrólico y al evaporar éste quedó entonces un resi-duo de aceite fuel. Hizo un análisis cualitativo del aceite para cerciorarse de que era fuel oil y convencido que lo era, tomó aproximadamente una gota, cogió un conejillo de Indias y sobre la superficie de la lengua dejó caer la gota de fuel oil. El animal empezó en seguida a paladear e inmediata-mente se embadurnó toda la boca con aquello. Lo dejó en-tonces en su canastillo de observación, le puso agua y yerba verde y en otro canastillo puso otro conejillo de Indias al que le dió lo siguiente: la misma yerba verde que le dió al primero como alimento, la misma clase de agua, del acue-ducto, y una cantidad del residuo del aceite “petrolice” solo, sin aceite fuel, de manera que este conejillo testigo recibiera de primera intención todos los elementos que le dió a ingerir *605al otro, menos el aceite fuel. De momento no notó absoluta-mente nada, excepto que el conejillo que tomó el aceite fuel se quedó un largo rato sin tocar el alimento, mientras que el otro comía, y de vez en cuando el primero movía la boca como para quitarse algo extraño que le molestaba. No notó que tomara alimento durante la ñora siguiente, mientras que el conejillo testigo seguía tomando su yerba. De cuando en cuando el testigo se la refrescaba a uno y a otro con un poco de agua. No notó nada extraño como por espacio de tres o cuatro horas, después de lo cual observó que el conejillo que había ingerido el aceite fuel en la forma descrita se puso algo triste, no obedecía a los reflejos naturales del observador del laboratorio cuando quiere cerciorarse que el animal se siente enfermo, que es hacerle ruido cerca de un oído con los dedos de la mano, o darle una palmada o tocarlo con la yema del dedo sobre el espinazo. Cuando le hacía esto a! animal en observación, no se movía, parecía que estaba en una situa-ción de retraimiento, sin demostrar alguna otra cosa, mien-tras que el otro estaba nervioso, como ellos acostumbran es-tar siempre y obedecía muy bien a todos estos ruidos a que se apela para saber si están en estado normal. Algo así como a las seis u ocho horas el animalillo que había tomado •el aceite fuel empezó a mostrar cierto encrespamiento del pelo indicativo de que se sentía enfermo. No observó ninguna otra cosa ni aún durante la noche, excepto que el animal es-taba triste y no obedecía a los reflejos. Al día siguiente por la mañana, cuando lo cogió y lo examinó, notó que había te-nido diarrea una diarrea que no era todavía muy fuerte, se le notaba alrededor del ano cierta humedad que creyó el tes-tigo al principio que era orina pero al poco rato de estarlo observando notó que tenía un poco de tenesmo, y una de las veces que hizo contracción echó un poco de excreta líquida. Varias horas después, pero dentro de las veinticuatro horas, el cuadro empezó a desarrollarse dentro de un cuadro de fe-nómenos gastrointestinales. No había vómitos porque el co-nejillo de Indias no vomita aun estando gravemente intoxicado *606a menos que haya ingerido algo mny cáustico. La diarrea se fné haciendo cada v.ez más profusa y más frecuente, hasta que últimamente se le notó un timpanismo bastante pronun-ciado. El vientre estaba tan tenso como si fuera la película de un tambor. Después de eso ya el animal se echó a un lado y no se levantaba aunque lo pincharan con algún .objeto punzante, continuando así hasta que murió.
Inmediatamente que murió y antes de que se iniciara la putrefacción cadavérica, el testigo le practicó su autopsia, que consistió en la apertura del viente, primero, cortando la piel hasta exponer completamente el peritoneo. La cara ex-terna del peritoneo no ofrecía nada de particular. Lo abrió. Al abrirlo, encontró entonces que todas las visceras estaban normales, que no había absolutamente cambio patológico al-guno ni en el corazón ni en los pulmones ni en el hígado, pero el intestino se notaba enfermo, aumentado de volu-men, y con una distensión muy grande. Dentro del perito-neo había una cantidad de líquido abundante. Se compren-día, agrega el testigo, que el efecto de este fuel oil determinó un timpanismo bastante pronunciado debido al derrame se-roso que había dentro de la cabida peritoneal. Abrió el in-testino y pudo darse cuenta que los alimentos que antes del experimento había ingerido el conejillo, debido al aumento* de secreción de los jugos del intestino por la irritación, o lo que fuera, estaban completamente licuados. No había derra-mes, no había petequias, ni ningún fenómeno indicativo de haber ocurrido hemorragias. Mientras tanto el conejillo tes-tigo estaba completamente bien y no acusaba absolutamente fenómeno alguno de intoxicación ni con el alimento ni con el agua ni con el residuo de aceite “petrólico” que le fué ad-ministrado. Para convencerse, continúa el perito, de que es-taba en presencia de algo tóxico o no tóxico, toda vez que hay sustancias que sin ser tóxicas pueden causar la muerte, tomó la muestra de agua y la centrifugó .en una máquina de centrifugar de laboratorio para separar, el aceite.- Así que *607la centrifugación separó nn poco el aceite, valiéndose del aceite “ petrólico ” qne después evaporó,. logró obtener el aceite bastante puro dentro de su naturaleza.
Informó entonces al demandante Sr. Colón sus conclusio-nes con respecto a la causa de la muerte del ganado en la siguiente forma: la muerte podía obedecer:
1. A la ingestión del aceite fuel que se bailaba sobre la super-ficie del río, siendo dicbo aceite una materia química de viscosidad extrema, de tal modo que se adhiere con tenacidad a toda la super-ficie del tubo digestivo, forma una capa sobre los tejidos delicados de la mucosa, naturalmente paralizando sus funciones fisiológicas normales, y este cuerpo extraño, tenazmente adherido en la forma expresada, sin que haya poder alguno de defensa de la naturaleza del animal para removerlo, determina, con las horas y con los días— dependiendo de la cantidad ingerida — en primer término, irritación, después congestión, precisamente por la tenacidad con que se ad-hiere y por el hecho de que no se remueve bajo circunstancia alguna; después viene la inflamación natural y lógica en estos procesos y finalmente por las infecciones secundarias que se causan se produce la muerte.
2. A que, existiendo una capa de aceite sobre la superficie del agua, se cortó completamente el contacto y la comunicación física entre los gases del aire y el agua, retardando la absorción del oxígeno y nitrógeno al agua, lo cual tiene lugar a virtud de la presión at-mosférica, y cuando la extensión de aceite es muy grande, suprime esta absorción en absoluto, ocurriendo entonces lo siguiente: que la pequeña cantidad de oxígeno que hay disuelta en el agua se consume en la oxidación de las materias orgánicas que como detritus yan asociándose al agua constantemente, se consume esa pequeñísima cantidad de oxígeno por la respiración de los peces, y entonces viene la muerte de éstos por asfixia. Ocurrido esto, a las pocas horas tiene lugar la putrefacción de la potreína de los peces muertos, que es la peor de todas las putrefacciones, porque es la que en sumo grado desarrolla enormes cantidades de toxinas y la presencia de estas toxinas trae entonces la muerte de otros peces, trayendo esto como consecuencia, finalmente, la contaminación del agua, a tal extremo que el ganado vacuno o caballar que vaya a beber de esa agua se enferma y muere por su contaminación.
3. La posibilidad de muerte al ingerirse aceite fuel debido a la ac-ción tóxica, directa; y
*6084. La teoría de que los tres factores conjuntamente Layan deter-minado la muerte de los animales que abrevaron donde existía el agua contaminada con fuel oil. (T. de E. 519-523.)
Pasemos ahora a la prueba de los demandados. La de-mandada The Shell Co. (P. R.) Ltd. vendía fuel oil a su co-demandada Plazuela Sugar Co., que lo utilizaba como combustible en su factoría de la Central Los Caños. Este combustible lo enviaba la vendedora en vagones tanques de su propiedad, por ferrocarril, entregándolo en la misma facto-ría. De los records de la American Railroad Co., traídos por el testigo de los demandados Angel Rivera, jefe de oficinas de dicha American Railroad Co., aparece que un embarque de fuel oil fué recibido por la Central Los Caños el 27 de febrero y otro el 7 de marzo de 1930. El 28 de febrero em-pezó Manuel Sierra Sánchez a echar por medio de una bomba el fuel oil de los vagones tanques de la vendedora al tanque que para ese objeto tenía la Central Los Caños en su facto-ría. Al tratar de conectar el vagón con la tubería del tan-que de la central, empezó a derramarse el aceite, saliendo en un chorro de seis pulgadas de diámetro que caía en el suelo y de allí por una zanja iba a parar al caño que desagua en el río Santiago.
El testigo de los demandados, Manuel Sierra Sánchez,, mecánico de la Central Los Caños, encargado de vaciar los vagones tanques en el recipiente de la Central Los Caños, nos describe en la siguiente forma cómo se derramó el fuel oil:
“Cuando yo fui a vaciar este tanque aquí, en la parte abajo, un niple que traía, un pedazo de tubo largo, desenrosqué un tapón que hay que desenroscar aquí para conectar la tubería que tienen los tanques de la Central, y cuando lo desenrosqué aquí, esta válvula que está interiormente estaba abierta y al yo desenroscar, el petróleo rodó.” (T. de E. 713).
El mismo testigo, explicando por qué no se derrama el fuel oil al pasarlo al recipiente de la central, declara:
*609“No se derrama porque aquí tienen, una 'válvula por dentro, den-tro del tanque tienen una válvula que está cerrada, completamente cerrada, y entonces una vez está unida la tubería de la Central con la del tanque, se abre esta válvula y da cabida para bombear.” (El testigo declara refiriéndose a un dibujo de los vagones tanques en la pizarra de la corte.) (T. de E. 715.)
Más adelante, al preguntársele qué hizo el testigo criando vió que se derramaba el tanque, contestó:
“Cuando yo . . . para yo hacer esto, tengo casi que meterme debajo del tanque, y al yo desenroscar el tapón, que rodó el petró-leo, me paré prontamente y entonces llamé al Sr. Manuel Sierra (Sierra Rodríguez) que venía a ver lo que yo estaba haciendo, y le dije: ‘Se pierde el petróleo,’ y entonces él, que lo estaba viendo que ya rodaba, volvió a la parte encima del tanque y trató de cerrarlo con la mano y no pudo, pero ya yo tenía un tubo en la mano que lo usamos para eso y se lo di y con ese tubo que usamos en el trans-bordo del petróleo, él cerró la válvula.” (T. de E. 716.)
El jefe de los mecánicos de la Central Los Caños, Manuel Sierra Rodríguez, explicando la causa de haberse derramado el petróleo y refiriéndose a un dibujo en la pizarra de la corte, declaró:
“Este niple trae un tapón enroscado aquí, y entonces para va-ciarse el tanque, se desenrosca el tapón. Este tiene una válvula interior que estaba abierta, y al quitársele el tapón trata de escaparse el petróleo.” (T. de E. 732.) (Bastardillas nuestras.)
Nos describe lo que hizo para impedir que continuara perdiéndose el petróleo, en la forma siguiente:
“Me subí arriba al tanque y traté de cerrar la válvula pero no pude y entonces le pedí a él (Sierra Sánchez) un pedazo de tubo que usamos allí para palanquear el tubo general y entonces lo empleé por los rayos de la rueda y cayó la válvula.” (T. de E. 729.)
Según el ingeniero James Livingston, empleado y testigo de la demandada The Shell Co., se le reportó lo ocurrido con el vagón tanque el 28 de febrero y vino a examinarlo el 3 de marzo de 1930. Declaró este testigo que el mecanismo del vagón tanque estaba en perfectas condiciones, y que el ha-*610berse derramado el. aceite no fné por defecto alguno del vagón.
No debemos perder de vista, sin embargo, que según los mecánicos Sierra Rodríguez y Sierra Sánchez, que detuvie-ron el derrame del petróleo, el defecto del vagón consistió en que tenía una válvula abierta que debió haber venido cerrada, y que al desenroscar el tapón que da salida al petróleo para conectarlo con la tubería de la central, hallándose abierta la válvula, se derramó el petróleo, quedando todo corregido tan pronto Manuel Sierra Rodríguez logró cerrarla. Por consi-guiente, corregido el defecto el 28 de febrero, fácilmente se explica que al examinar el vagón el ingeniero Livingston el 3 de marzo lo encontrara en perfectas condiciones.
Tanto ,el testigo Gómez Badillo, manager de The Shell Co. en Arecibo, como el ingeniero Livingston, admiten que el lu-nes 3 de marzo de 1930, al ir ellos a investigar lo sucedido con el vagón tanque, vieron allí a Amado Colón que se que-jaba de los daños que había sufrido su ganado con motivo de la sustancia derramada en el río.
De acuerdo con la prueba de los demandados, la- cantidad de fuel oil derramada no bajaba de 1,000 galones. Aseguró el Sr. Bird, assistant manager de The Shell Co. (P. R.) Ltd., que los vagones' tanques tenían una capacidad de 5,020 galo-nes, y como el ingeniero Livingston declaró que una tercera parte del vagón tanque se había derramado, tenemos enton-ces que la cantidad derramada, en términos de galones, de-bió ser una tercera parte de 5,020, o sea 1,673 galones de fuel oil.
Luis García de Jesús, testigo de los demandados, era ma-yordomo de ganado de la Central Los Caños. Cuidaba ga-nado en una linca de su principal, aguas abajo de la central. Declaró que vió en el río Santiago en aquella ocasión man-chas de aceite, que el ganado bajo su cuidado bebió de sus aguas y que nada le ocurrió. Admitió, sin embargo, en el examen de repreguntas, que el ganado no bebió donde había *611manchas de aceite, no pndiendo asegurar que hubiera inge-rido dicha sustancia. (T. de E., 828.)
Debemos consignar ahora que el río Santiago tiene una ■corriente muy lenta, es muy estrecho, y según el demandante, en algunos sitios mide de un metro y medio a dos metros de ancho y un metro o un metro y medio de profundidad. (T. ■de E. 45.) Según el testigo de los demandados Luis García ■de Jesús, el ancho mínimo del río en tiempo de seca es de cinco a seis pies y el sitio más llano mide de tres a cuatro pies de profundidad. (T. de E. 827.) En la inspección ocular que practicó la corte en Areeibo en 18 de enero de 1936 (T. de E. 1099-1101), se expresa que el río Santiago es una corriente de agua de escaso caudal aunque de alguna profun-didad y que en la confluencia del caño y el río Santiago, el río escasamente mide dos metros de ancho, es llano, sin co-rriente apenas, siendo su mayor fuente el caño a que hemos hecho referencia.
Hasta aquí la prueba tiende a demostrar concluyente-mente que cierto aceite combustible (fuel ■oil) vendido por The Shell Co. (P. E.) Ltd. a la Plazuela Sugar Co. y entre-gado a esta última en la Central Los Caños en Areeibo, se derramó de uno de los tanques en cantidad que fluctúa entre mil y 1,600 galones aproximadamente; que este aceite combustible fue a parar a las aguas del río Santiago, produciendo manchas de- aceite sobre la superficie del río; que cierto ga-nado del demandante abrevaba para aquella fecha en el río Santiago, y que coincidiendo con el escape del aceite combustible un considerable número de dicho ganado apareció enfermo, mostrando marcas de aceite combustible en el ho-cico, en las patas y en otras partes del cuerpo, y que una parte de ese ganado enfermo murió.
La prueba pericial del demandante tiende a demostrar que la enfermedad y muerte de su ganado fue causada por haber tomado agua en el río mientras existía en el mismo aceite combustible. 1
*612Los demandados, con prueba pericial y experimental, tra-taron de demostrar que el aceite combustible (f%vel oil) es una materia inofensiva a la salnd de los animales. A este efecto declaró el Dr. Jaime Bagué, veterinario de profesión, sobre el hábito del ganado vacuno y caballar de no beber agua en que pueda existir mal olor o que contenga cualquier materia extraña, de la naturaleza del fuel oil, llegando a la conclusión de que el ganado del demandante no bebió el agua del río Santiago cuando contenía el aceite en cuestión. Para demostrar que el fuel oil no es nocivo, se refirió al experi-mento que por cuenta de los demandados hizo él en un buey, con la cooperación del químico Sr. Pesquera y en presencia de los abogados de los demandados.
El otro perito de los demandados, Sr. Angel M. Pesquera, químico de profesión, explicó más detalladamente el experi-mento a que se refirió el Dr. Bagué y asimismo hizo en pre-sencia de la corte una prueba con conejillos de Indias y peces para demostrar que el fuel oil es completamente inofensivo y que no pudo ser la causa de la enfermedad y muerte del ganado del demandante.
No vamos a exponer en detalle uno y otro experimentos. Bastará decir que el que se hizo en presencia de la corte, con toda clase de garantías para la parte demandante, demostró concluyentemente que el fuel oil que ingirieron los conejillos de Indias y el que se echó en las peceras no hizo daño alguno a los animales, probando así que la sustancia que se usó para el experimento, o sea, el fuel oil que en la fecha del juicio, noviembre de 1935, vendía The Shell Co. (P. B.) Ltd., era completamente inofensiva.
El mismo resultado tuvo el experimento que hicieron el Dr. Bagué y el Sr. Pesquera en los bueyes. Según el Dr. Bagué, a un solo buey le hizo ingerir un galón del mismo fuel oil usado en el experimento ante la corte y ningún efecto produjo en la salud del animal.
Además, en presencia de la corte y de las partes repre-sentadas por sus respectivos abogados, el 23 de diciembre de *6131935, se repitió la prueba con tres bueyes en una finca del barrio de Sabana Seca, de Toa Baja, dándose a cada uno de ellos, a las 11:30 de dicbo día, 32 onzas del mismo fit>el oil que se babía usado en la corte. A la 1: 30 del mismo día la corte los examinó de nuevo y expresó que nada extraño ob-servaba en ellos y que estaban comiendo. A las 10 a. m. del día siguiente, volvió la corte a Sabana Seca y observó que la apariencia externa de los tres bueyes era normal, estaban comiendo y sus heces fecales eran normales. Trajeron en-tonces los animales juntos a dos tanques de agua en uno de los cuales se vertió previamente una cantidad de fuel oil. Los animales estaban sin beber desde el día anterior por la tarde, según consignó la corte. TJno de ellos se acercó al tanque donde se había vertido el aceite combustible y no lo tomó, con lo que se dió por terminado el experimento. (T. de E. 1095-1098.)
El 30 de abril de 1936 se constituyó de nuevo la corte en Sabana Seca y después de identificar los bueyes que habían sido objeto del experimento, uno color indio, marcado con el número 501, otro hosco amarillo, número 73, y otro hosco negro, número 89, observó la corte que estaban, por su apa-riencia, en perfecto estado de salud, sin haber sufrido per-turbación alguna en su economía. (T. de E. 1101.)
Si ninguna otra evidencia se hubiera aducido después de los experimentos practicados por los peritos de los demanda-dos, a pesar de todas las circunstancias concurrentes, forzo-samente tendríamos que concluir que el aceite combustible (fuel oil) no pudo ser la causa directa ni indirecta de la en-fermedad y muerte del ganado; pero el demandante trajo de nuevo al perito Sr. del Valle Sárraga en prueba de refuta-ción {rebuttal) y su declaración tiende a destruir el efecto probatorio de los experimentos practicados por los deman-dados. Declaró el Sr. del Valle que el aceite combustible que vendía The Shell Co. (P. R.) Ltd. en el año 1930 no era ei mismo producto que con igual nombre vendía en la fecha en *614que se celebró el juicio en este caso (1935) y se llevaron a efecto los experimentos en cuestión. Sostenido por la obra “A Petroleum Handbook compiled by members of the Royal Dutch Shell Group”, pág. 100, escrito por un grupo-de ingenieros y químicos especializados en petróleo, y usado según el testigo, sin contradicción por la parte contraria, en las estaciones de The Shell Co., aseguró que el fuel oil que en 1935 vendía The Shell Co. no era tóxico, porque la gaso-lina era entonces sometida a cierto proceso que la obra de-nomina cracking process por medio del cual se consigue eli-minar las materias tóxicas que contenía el fuel ml que se ex-pendía allá por el año 1930.
Alegan los demandados, sin embargo, que la declaración en rebuttal del testigo del Valle no era admisible porque estaba basada en una obra y no en conocimiento propia del testigo, y que esa obra no hubiera sido admisible en evidencia por no ser de autores responsables, toda vez que sus nombres no aparecían en el libro.
A nuestro juicio no cometió error alguno la corte senten-ciadora al admitir la declaración del Sr. del Valle. Este tes-tigo declaraba como perito y no es imprescindible que un pe-rito declare siempre basado en su propia experiencia. Él puede basarse en la experiencia de otros y en obras sobre la materia que haya leído o estudiado. 2 Jones on Evidence (ed. 1938), pág. 687 -et seq: Sobre el valor probatorio de las obras científicas, dice Wigmore:
“Debemos admitir que aquéllos que escriben sin tener en mente un litigio son por lo menos tan dignos de crédito, aunque no sean examinados bajo juramento, como la mayor parte de aquéllos que-se sientan en la silla testifical cobrando honorarios de uno de los li-tigantes.” 3 Wigmore on Evidence, 2da. ed., 640.
Véase también lo que el mismo autor dice acerca de la admisibilidad en evidencia de listas comerciales y profesio-nales, registros e informes. Obra citada, tomo 3, pág. 652.
*615Habiendo expuesto toda la prueba que tuvo ante sí la corte sentenciadora, con excepción a la relativa al montante de daños, que consideraremos en su oportunidad, discutire-mos en primer término los errores señalados por los deman-dados apelantes, aunque separándonos del orden en que ban sido planteados.
El cuarto señalamiento de error dice así:
“La corte cometió error al declarar sin lugar las mociones de nonsuit de los demandados.”
Al terminar la prueba del demandante el demandado Manuel Sierra Rodríguez presentó una moción de nonsuit que fué desestimada. Igual suerte corrió la que inmediatamente después presentó la demandada Plazuela Sugar Co. (T. de E., 644-647.)
No podemos comprender qué base pudo tener la corte inferior para dictar sentencia contra cl, demandado Manuel Sierra Rodríguez. He la prueba del propio demandante no surge ni siquiera remotamente acto alguno de negligencia por parte de Manuel Sierra Rodríguez. Ya hemos visto que este demandado era un simple empleado de la Central Los Caños, que actuaba como jefe de los mecánicos y que su actuación en este caso se limitó a corregir el defecto del vagón tanque de la demandada The Shell Co. (P. R.) Ltd. al ser llamado por el otro mecánico Manuel Sierra Sánchez. Él no venía obligado a recoger el aceite derramado porque ese trabajo no estaba dentro de sus atribuciones, según resulta de la prueba del propio demandante. Por consiguiente, cometió error la corte sentenciadora al desestimar la moción de non-suit presentada por este demandado.
No podemos convenir, sin embargo, con los demandados apelantes en que igualmente constituyó error desestimar la moción de nonsuit de Plazuela Sugar Co., como veremos al considerar sus señalamientos de error 1, 2, 5, y 6 que estudiamos a continuación.
*616Como el recurso de apelación se interpone contra la sen-tencia y no contra los razonamientos o fundamentos qne le sirven de base (González v. Vilella, 24 D.P.R. 281; Filardi v. Barreda, 24 D.P.R. 391; Berio v. American R. R. Co., 24 D.P.R. 409; Alcaide v. Morales, 26 D.P.R. 238, 240; Avilés v. Hijos de Rafael Toro, S. en C., 27 D.P.R. 671), veamos si en efecto la evidencia aducida justifica una sentencia a favor del demandante.
Que el demandante sufrió daños con motivo del aceite combustible arrastrado por el río, es un becbo que no admite discusión. La cuestión a resolver es, quién está en el deber de resarcirlos. Prescribe el artículo 1802 del Código Civil que “el que por acción u omisión causa daño a otro, inter-viniendo culpa o negligencia, está obligado a reparar el daño causado.” Pero es fundamental en materia de negligencia que ésta sólo da lugar a una causa' de acción cuando ba sido la causa próxima del daño. Amparándose en este principio legal arguyen las demandadas que en el supuesto de baber sido ellas culpables de negligencia, ésta no fué la causa pró-xima de los perjuicios que alega baber sufrido el deman-dante, toda vez que la causa eficiente del daño fué la inter-vención de un agente independiente, que de no haber inter-venido, ningún perjuicio se hubiera causado.
Es incuestionable que la demandada The Shell Co. (P. R.) Ltd. fué culpable de negligencia al no cerrar la válvula del vagón tanque, pues debió prever que al desenroscar el tapón del vagón para conectarle la tubería que habría de derramar el aceite en el tanque o depósito de la Central, no estando cerrada la válvula, necesariamente se escaparía el combustible. Pero, ¿fué esta negligencia la causa próxima del ac-cidente? ¿Podía esta demandada prever que su negligencia sería capaz de producir un daño de la naturaleza del cau-sado al demandante? Todo lo que podía prever era que al desenroscar el tapón se derramaría el aceite, pero no que había de permitírsele descender hasta un río de cuyas aguas *617habría de beber el ganado de otra persona. A este efecto •dice Bohlen & Harpen on “Torts”, pág. 258, sec. 211:
“El criterio principal y más conocido para determinar la cansa ■próxima es el de la posibilidad de prever el daño {the test of foreseeability). Si el daño específico {the particular harm) sufrido pudo razonablemente preverse al tiempo de realizarse el acto negligente •del demandado, tal acto n omisión es la cansa legal del daño. Esta regla ba sido enunciada en muchos casos (se citan). La previsión (foreseeability), se recordará, es la base fundamental de la ley de negligencia. Para que exista negligencia el demandado debe haber actuado o dejado de actuar de tal modo que una persona razonable hubiera podido darse cuenta de que ciertos intereses de determinadas personas estaban irrazonablemente expustos a una clase general pero •definida de riesgos. Ahora bien, si el daño realmente ocurrido es uno de los riesgos que hacían que la conducta del demandado fuese negligente, es obvio que el daño causado es una consecuencia de la •cual el demandado debe ser legalmente responsable. De no ser así no existe responsabilidad legal. En términos generales, podría de-cirse que todas las consecuencias que ocurren en forma tal que el demandado pudo preverlas al tiempo de su acto u omisión, son le-galmente causadas por el incumplimiento de un deber.”
A manera de ilustración nos vamos a referir al caso de John Wanamaker (N. Y.) Inc., v. Otis Elevator Co. (N. Y., 1920), 126 N. E. 721. Otis Elevator Co. construyó, vendió e instaló un elevador en la tienda que la compañía Wanamaker posee en Nueva York. Una parroquiana del establecimiento, mientras usaba el elevador, sufrió daños personales al rom-perse ciertos cables que lo sujetaban. Por vía de dictum dijo la corte que la parroquiana pudo haber reclamado indemni-zación no sólo de la compañía Wanamaker, si que también •de Otis Elevator Co. conjuntamente, o de cualquiera de las •dos por separado. En aquel caso la clase de daño sufrido por la parroquiana pudo haber sido previsto por Otis Elevator Co., pues tenía que saber que de romperse los cables que ser-vían de soporte al elevador, con toda probabilidad habrían de sufrir daños las personas que lo ocupasen en el momento del .accidente. En otras palabras, los daños causados podían ser *618razonablemente previstos y eran a la vez nna consecuencia lógica y natural del acto negligente. Véase también MacPherson v. Buick Motor Co., 217 N. Y. 382.
A nuestro juicio, el acto de la demandada The Shell Co. (P. It.) Ltd. en el presente caso, sólo proporcionó una condi-ción dentro de la cual se desarrolló el acto negligente de la otra demandada, que, como veremos más tarde, fué la causa próxima del daño sufrido por el demandante.
Al escaparse del vagón tanque el aceite combustible y de-rramarse en el suelo, la demandada Plazuela Sugar Co. ra-zonablemente debió prever que de no evitarlo, iría a parar al caño y de allí al río Santiago, que las aguas de ese río eran o podían ser usadas por los propietarios ribereños y otras, personas para distintos usos, entre ellos para abrevar ga-nado, y que contaminadas con el aceite podían causar el daño-que en efecto causaron. En tales circunstancias era el deber legal de esta demandada evitar qué el aceite llegase al río, y asumiendo que le fuese imposible evitarlo, practicar enton-ces las diligencias necesarias para prevenir a los que razona-blemente calculase que pudiesen utilizar las aguas.
Se arguye por la demandada Plazuela Sugar Co. que ella no es legalmente responsable del daño que alega haber sufrido el demandante, y que su negligencia, de haber existido, no fué la causa próxima del accidente, puesto que intervino un agénte independiente que de no haber intervenido, ningún daño hubiera sufrido el demandante.
Para que pueda sostenerse con éxito que el daño causado a otro es el resultado de la intervención de un agente inde-pendiente, es requisito sm& qua non que al tiempo de ponerse en acción la fuerza que culminó en el daño, no existiera to-davía el agente independiente, o en caso de existir ya, lo ig-norase el demandado y no pudiese razonablemente preverlo, pues en caso de existir entonces y conocerlo el demandado, o no conociéndolo pudiendo razonablemente preverlo, entonces el supuesto agente independiente no es otra cosa que una situación de hecho o circunstancia que debió tener en cuenta *619el demandado al actuar o dejar de actuar en la forma en que lo hizo. Bohlen & Harper on Torts, 262, 270 (see. 119). Véase al mismo efecto el artículo que bajo el título “Proximate Cause” publicó el Profesor James Angelí McLaughlin en 39 Harvard Law Review 149, 159. No puede sostenerse, por consiguiente, que el río Santiago fuese el agente indepen-diente sin. cuya intervención no se hubiera causado el daño.
Que el aceite combustible que ingirió el ganado del demandante era nocivo, quedó suficientemente establecido por la preponderancia de la evidencia. Prueba de ello es el concurso de las siguientes circunstancias: coincidir la enfermedad del ganado del demandante, en número considerable, tanto vacuno como caballar, con la existencia de manchas de aceite en la superficie del río donde abrevaba; enfermar al mismo tiempo ganado del testigo José Colón; presentando síntomas idénticos a los que presentaba el ganado del demandante, después de haber bebido las mismas aguas; el ex-perimento practicado por el químico Sr. del Valle; y finalmente las aseveraciones contenidas en la obra “A Petroleum Handbook Compiled by Members of the Boyal Dutch Shell Group”, a que se refirió el químico del Valle en su testimonio de refutación (rebuttal).
Es verdad que ningún testigo vió beber al ganado del demandante; pero es éste un hecho que no es necesario pro-bar con evidencia directa. De la evidencia no controvertida del demandante resulta que hacía tiempo su ganado apacentaba en la finca anteriormente mencionada, y como es sabido que el ganado diariamente toma agua, siendo el río el único sitio donde bebía, preciso es concluir que el ganado bebió, como de costumbre, en el sitio donde diariamente lo hacía, como lo indica el hecho de que en sus patas y en el hocico presentaba manchas de. aceite. No se probó que antes de aquella fecha se hubiese derramado aceite en el río, que el ganado del demandante hubiese sufrido igual o parecida enfermedad, ni que hubiese ingerido ninguna otra sustancia o alimento distinto del acostumbrado. En fincas como la del *620demandante, dedicadas a apacentar ganado, generalmente no •existen yerbas nocivas, pnes se tiene buen cuidado, tan pronto se descubre alguna, de arrancarla inmediatamente; pero asu-miendo que en aquella fecha hubiera crecido alguna yerba de esta clase, lo natural era que no fueran tantas las cabezas •de ganado que la comieran, y hubiera sido también rara eoin-•cidencia que el ganado de José Colón, en otra finca distinta, .a alguna distancia de la del demandante, hubiese comido al mismo tiempo la misma yerba. Si los litigantes tuviesen que probar sus casos con exactitud matemática, raras veces po-dría hacerse justicia. Por eso la Ley de Evidencia, en su artículo 4 (Código de Enjuiciamiento Civil de 1933, artículo 366) dispone:
“La ley no exige aquel grado de prueba que excluyendo la posi-bilidad de error produzca absoluta certeza, porque tal prueba es raras veces posible. Sólo exige la certeza moral o un grado de prueba que produzca convicción en un ánimo no prevenido.”
Véase también P. R. Fruit Exchange v. Caul, 35 D.P.R. 522.
Es cierto que en su opinión la corte sentenciadora se •expresó así:
“Hay prueba pericial en los autos en cuanto al efecto tóxico del petróleo {fuel oil) y también constan en los autos los experimentos hechos en nuestra presencia, en peces, y los hechos con tres bueyes en una finca de Toa Baja. Realmente, a juzgar por este experi-mento, no podemos determinar si el fuel oil que ingirieron los bue-yes que sirvieron de base a nuestro experimento sea una sustancia tóxica; en buena lógica tenemos'que concluir que no lo es; pero nada •excluye la posibilidad de que tal sustancia ocasione la muerte dejos peces pequeños y que éstos contaminen las aguas del río, haciéndolas impropias para el consumo de animales y ocasionándoles enferme-dades y aún la muerte. El hecho cierto es que la prueba del deman-dante no está contradicha en cuanto a la pérdida del ganado.” (Legajo de sentencia, pág. 39.) (Bastardillas nuestras.)
Convenimos con los demandados apelantes en que come-tió error la corte sentenciadora al basar sus conclusiones en *621una teoría distinta de la expuesta en la demanda y en el pliego de particulares; pero existiendo como existe en el ré-cord prueba suficiente para sostener que la causa del enve-nenamiento fue la alegada en la demanda y en el pliego de particulares, es decir, el haber ingerido el ganado el aceite-combustible, al tomar agua, el error de la corte en la apre-ciación de la prueba no produce revocación ni debe perjudi-car al demandante. Es conveniente observar que la corte no-resuelve que el aceite que ingirieron los bueyes del deman-dante no fuera tóxico. Lo que resolvió la corte fue que el fuel oil que ingirieron los bueyes que sirvieron de base al experimento de los demandados no era una sustancia tóxica,, con lo cual estamos conformes.
Pasemos abora a considerar los señalamientos deerror 3 y 4, dejando el 7°., que se refiere al montante de Iosdaños, para estudiarlo al considerar la apelación establecida por el demandante.
El hecho de que el demandante fuese dueño o sólo arren-datario de los terrenos que menciona en la demanda es com-pletamente inmaterial a las cuestiones en controversia, pues no se reclaman daños a la propiedad inmueble, sino al ga-nado perteneciente al demandante. Por consiguiente, no es necesario considerar si el terreno donde apacentaba el ga-nado era propiedad del demandante o lo poseía a título de arrendatario.
El efecto legal de esta discrepancia entre las alegaciones de la demanda y el pliego de particulares es enmendar la primera de forma que exprese que las fincas radican en los barrios que se mencionan en el pliego de particulares, de-biendo la prueba del demandante, como en el presente casa-se hizo, limitarse a las especificaciones del pliego de particu-lares. Véanse 21 R.C.L. 480 et seq.; Anderson v. Rucker Bros., 8 A.L.R. 544 y la monografía que le sigue: Bloom v. Nathan Vehon Co., 72 A.L.R. 232. Por consiguiente, actuó correctamente la corte sentenciadora al permitir al deman-dante y sus testigos que en sus declaraciones se refiriesen a. *622las fincas poseídas por el demandante como radicadas en los "barrios Hato Abajo y Hato Arriba, de Arecibo.
Como anunciáramos al mencionar la presentación en evidencia del acta notarial sobre la toma de muestras de aceite combustible, los demandados alegaron que tal prueba era inadmisible, toda vez que su admisión les privaba de su derecho a repreguntar al notario con relación a los hechos certificados por él. Esta cuestión no aparece levantada en el señalamiento de errores de los demandados ni mencionada en ninguna parte de su alegato, lo que nos autorizaría a considerarla como abandonada. Pero siendo el acta notarial la base sobre la cual descansa el informe pericial del Sr. del Valle Sárraga, puesto que la muestra que recogió, certificó y le remitió al notario fue la que utilizó el perito para el estudio que le llevó a la conclusión de que el aceite combustible (fioel oil) es tóxico, estimamos conveniente estudiar la admisibilidad de esta evidencia.
Si se tratase de otro documento suscrito por persona particular o por cualquier otro funcionario no investido con la fe notarial, tendríamos que aceptar la contención de los de-mandados apelantes. Pero se trata de un acta notarial otor-gada con todas las solemnidades legales, y nuestra ley concede entero crédito a todas las manifestaciones que hace el notario basadas en sus observaciones personales o los actos realizados por él, a menos que el que los impugne demuestre satisfactoriamente su falsedad.
El conocido autor Miguel Fernández Casado, en su obra “Tratado de Notaría”, tomo 1, pág. 395, sección 448, nos da la siguiente definición del acta notarial:
“Acta notarial es el instrumento público que contiene la exacta narración de un hecho capas de influir en el derecho de los particu-lares y levantada por requerimiento de otra persona.” (Bastardillas nuestras.)
Refiriéndose al valor probatorio del acta notarial, dice el citado autor: .
*623“La ley concede al testimonio' notarial el valor de ima prueba plena, y el documento adquiere presunción de veracidad.” Obra citada, pág. 583.
. Más adelante, ilustrando los actos u observaciones qne pueden ser objeto de un acta notarial, se expresa así el mismo autor:
“El notario, en el acta notarial, certifica ciertos hechos del re-quirente, de terceras personas, o bien de fenómenos físicos compren-sibles, sin otro auxilio que el de los sentidos — especialmente de los de la vista y el oído — y el de los conocimientos vulgares de la vida; la entrega por el requirente de una carta, la entrada de otra persona en un local, o la salida de él, la inhumación o exhumación de un cadáver, la hora que señala un reloj en un momento dado, el hallarse abierta o cerrada una puerta a tal hora, pueden servir de ejemplo de los hechos testificables por acta notarial.” Tomo 1, pág. 584. (Bastardillas nuestras.)
Esta facultad o privilegio del notario la consagra nues-tra Ley Notarial, aprobada el 8 de marzo de 1906, posterior, por consiguiente, a la Ley de Evidencia, en su artículo 1 (Comp. 1911, art. 1979), que dice así:
“Art. 1. El notario es el único funcionario autorizado para dar autenticidad, conforme a las leyes, a los contratos y demás■ actos ex-trajudiciales que ante su presencia se realicen.”
Es obvio que los “actos extrajudiciales que <en su presen-cia se realicen” a que se refiere el precepto legal transcrito, son los de la índole de los que ilustra Fernández Casado en la cita anterior, a los cuales pueden agregarse las manifesta-ciones y actos realizados por el notario, objeto del acta notarial que nos ocupa.
Armonizando con nuestra ley notarial, el Código Civil (edición 1930), en su artículo 1172, igual al 1218 del español, en lo pertinente dice así:
“Los documentos públicos hacen prueba aún contra terceros del hecho que motiva su otorgamiento y de la fecha de éste.
*624Comentando Manresa el artículo 1218 del Código Civil español, dice así: .
“Determinado quién ha de considerarse como tercero, no ofrecen, duda las declaraciones del art. 1218: la escritura pública, el docu-mento público en general, hace prueba plena, incluso contra aquel, si no se demuestra la falsedad del hecho que el funcionario presencia y autoriza, y de la fecha que consigna en el documento; pero no la hace en cuanto a la exactitud de las manifestaciones que en el docu-mento consignen los interesados.
“Consecuencia de esto es el escaso valor de las actas notariales en que el notario se limita a dar fe de que ante él han expresado su testimonio algunas personas, puesto que esta expresión, único fondo del documento, no adquiere, por consignarse en éste, eficacia de prueba documental, sino que conserva su naturaleza propia de mero testi-monio, inferior por cierto en tal forma a la prueba testifical, puesto que no hay la garantía del juramento y falta la intervención de las partes a quienes pudiera perjudicar lo dicho y consignado en el acta.”' Manresa, “Comentarios al Código Civil”, ed. 1907, tomo 8, pág. 4651 (Bastardillas nuestras.)
En resumen, el acta notarial que como la de este caso certifica lo que el notario presenció e hizo, es prueba pierna incktso contra tercero de los hechos presenciados o actos rea-lizados por el notario, así como de la fecha que consigna en el documento. Claro es que en las escrituras donde el nota-rio da fe de las manifestaciones que ante él hacen otorgan-tes y testigos, el notario no acredita ni tiene facultad para acreditar la exactitud de tales manifestaciones. Sólo acre-dita, y en cuanto a esto su certificación hace prueba plena* que los otorgantes y testigos hicieron ante él las manifesta-ciones que consigna en el documento público, manifestaciones que pueden ser falsas o verdaderas y las cuales obligan y constituyen prueba solamente entre las partes que las hi-cieron.
A nuestro juicio, tratándose como en este caso se trata de un acta notarial en que el notario certifica actos realizados y observaciones.hechas por. él en su carácter de notario, no *625cometió error la corte sentenciadora al admitir la evidencia ofrecida por el demandante.
Consideraremos ahora los errores 1 y 2 señalados por el demandante y el séptimo de los demandados, o lo que es igual, determinaremos el montante de los daños que alega haber sufrido el demandante.
La corte sentenciadora en su opinión, luego de rechazar ciertas partidas de daños reclamados por el demandante, tales como la de $8,000 que mencionaremos más adelante y la de alquiler de bueyes para la terminación de la zafra, estima que los daños sufridos por el demandante ascienden a la cantidad de $3,000, sin que podamos determinar qué factores tomó en consideración para llegar a esa conclusión.
Los demandados presentaron en evidencia copias certifi-cadas de las declaraciones de propiedad radicadas en el De-partamento de Hacienda por el demandante, para los ejer-cicios de 1929-30 y 1930-31 (T. de E. 1005 y 1089-1092 ambas inclusives), de las cuales no aparece que el deman-dante declarase ganado alguno. A nuestro juicio, esta prueba no es concluyente y no puede ir contra la realidad de los he-chos, surgiendo como surge claramente de la evidencia, que el demandante tenía ganado tanto vacuno como caballar. Si a los efectos de estimar los daños tenemos que descansar en la declaración del demandante en lo que respecta al número de cabezas de ganado, cúlpese a sí misma la demandada, que pudiendo haberlo examinado oportunamente al ser notificada por el propio demandante el día que descubrió la enferme-dad, no lo hizo, demostrando no tener interés alguno en la pérdida que alegaba entonces el demandante.
Entre las partidas de daños reclamados por el deman-dante se halla una por $8,000 por “otras pérdidas y trastor-nos en sus negocios y quebrantamiento del créditoque fué rechazada en su totalidad por la corte sentenciadora. Como el demandante está conforme con la resolución de la corte, en lo que a ese extremo respecta- (alegato dte. apte. 8-10), no *626nos detendremos a considerarlo, aceptando desde Inego la conclusión de la corte sentenciadora.
Consideraremos en primer término los perjuicios causa-dos al demandante por la muerte de las nueve cabezas de ganado caballar, a saber: (1) una yegua pura sangre deno-minada “Ponce First”; (2) cría de la yegua Ponce First y Marqués de la Plata, de dos meses de edad; (3) yegua Usera (no era pura sangre); (4) cría de la yegua Usera y Mar-qués de la Plata, de dos meses de edad; (5) yegua Maruca, próxima a parir, fecundada por Marqués de la Plata; (6) cría de Malvaloea (no era pura, sangre) con Marqués de la Plata; (7) potranca Liberty (no era pura sangre); (8) ye-gua Ruiz Soler (pura sangre); (9) cría de la yegua Ruiz Soler y Marqués de la Plata, de dos meses de edad.
De la prueba del demandante surgió que estos animales se alimentaban de pasto natural y no comían avena ni nin-gún otro alimento concentrado.
Según el perito del demandante, estos animales tenían un valor mínimo de $5,950, tasándolos en la siguiente forma: Núm. 1, $300; núm. 2, $900; núm. 3, $150; núm. 4, $200; núm. 5, $800; núm. 6, $1,200; núm. 7, $1,200; núm. 8, $200; núm. 9, $1,000.
Declaró el perito de los demandados, sin ser contradicho, que un caballo que no ba sido criado con alimento concen-trado no tiene valor alguno como caballo de carreras, toda vez que la especialidad a que se dedican estos animales re-quiere que desde que están en el vientre de la madre sean bien alimentados para que nazcan y crezcan fuertes y vigo-rosos y puedan así resistir la dura prueba a que son luego sometidos en los hipódromos. Sostuvo el perito que desde que la yegua es fecundada se le dan alimentos concentrados y que un potro de un año se come unas diez libras de avena diariamente, distribuidas en tres piensos. Considerando que el ganado caballar del demandante sólo comía pasto natural, valoró los potros de dos meses a razón de $50 cada uno, ase-gurando que no tenían valor como caballos de carreras, y *627las yeguas pura sangre dedicadas a crianza, aunque estuvie-ren fecundadas, las estimó en no más de $300 cada una.
Del estudio que hemos hecho de la prueba pericial rela-tiva a este ganado, opinamos que la pérdida sufrida por el demandante con motivo de la muerte de las nueve cabezas de ganado caballar razonable y justamente puede estimarse en la cantidad de $1,300, que se descompone así: Núm. 1, $300; núm. 2, $50; núm. 3, $100; núm. 4, $50; núm. 5, $200; núm. 6, $50; núm. 7, $200; núm. 8, $300; núm. 9, $50. (Se sigue el orden en que se nombran anteriormente.)
El demandante estimó la pérdida de 35 bueyes de trabajo en $3,200, o sea a razón de $91.42 cada buey. Este cálculo del demandante es indudablemente exagerado. Los deman-dados no presentaron prueba sobre el valor del ganado va-cuno, pero no estamos obligados a aceptar ciegamente la va-loración dada por el demandante. Los 35 bueyes equivalen a 17% yuntas. Calculando un promedio de $140 por yunta, o $70 por cada buey, el valor razonable de los 35 bueyes es $2,450.
Perdió el demandante, según su declaración, no contradi-cha por los demandados, 21 vacas que valoró en $2,500. Se-gún el demandante.estas vacas estaban horras (T. de E., 273). No se probó que fuese ganado de raza ni existe evidencia alguna de la edad o partos que tuvieran, incumbiendo al de-mandante, al presentar su prueba, suministrar los datos ne-cesarios para poder apreciar razonablemente su valor. Es-timando estas vacas a razón de $70 por cada una, su valor total sería de $1,470.
Perdió además el demandante ocho novillas que valoró en $300, cinco novillos que estimó en $240 y 17 becerros que apreció en $136. No existiendo razón alguna para rechazar esta valoración, la aceptaremos como razonable, ascendiendo así la pérdida de todo el ganado vacuno a la cantidad de $4,596.
La partida de $648 reclamada por el demandante, que re-presenta lo pagado por él al Sr. Correa por concepto de al-*628quiler de bueyes para terminar la zafra, fue rechazada por la corte inferior, por estimar que dichos bueyes fueron al-quilados desde el mes de noviembre de 1929, según la decla-ración de Correa, o sea unos cinco meses antes del envene-namiento del ganado, y que por consiguiente la necesidad de este gasto no podía atribuirla a acontecimientos surgidos con posterioridad, en marzo de 1930.
A nuestro juicio no debemos alterar el resultado a que llegó la corte sentenciadora al rechazar esta partida, pues, habiendo muerto los bueyes y condenándose a los demanda-dos a devolver su valor al demandante, no procede, en adi-ción al valor, recobrar indemnización por los servicios que dicho ganado dejó de prestar. Rodríguez v. Martínez, Jr., 55 D.P.R. 59.
Tampoco nos satisface la prueba de la partida de $478.83 por retardo en el desarrollo del ganado enfermo que sobre-vivió, ni la relativa a desembolsos .para cuido del ganado,, pues de la prueba del demandante sólo resulta que obtuvo en la botica medicinas, consistentes en sulfato de soda, magnesia calcinada, crema de bismuto, semillas de lino, jabón de Castilla y tintura de opio (T. de E. 1077, 1078), pero no se probó qué cantidad compró de dichas medicinas, el precio que pagó por ellas ni qué cantidad satisfizo a los peones que según él cuidaban este ganado.
Lo expuesto nos conduce a la conclusión de que los da-ños sufridos por el demandante con motivo de la negligencia de la demandada Plazuela Sugar Co. ascienden a la canti-dad de $5,896, o sea $1,300 por la pérdida de los caballos; $2,450 por la de los bueyes; $1,470 por la de las vacas, y $300, $240 y $136 por la de las novillas, novillos y becerros respectivamente.
Considerando ahora el tercer señalamiento de erroralegado por el demandante, que se contrae a haber dejado la corte sentenciadora de condenar a las demandadas al pago de honorarios de abogado, convenimos con el demandante en que la corte sentenciadora no hizo buen uso de su discreción *629ai no conceder al demandante honorarios de ahogado, pnes de la prueba resulta que la demandada Plazuela Sugar Co. fué temeraria en la defensa de este pleito. Si ella, en vez de permanecer indiferente a las pérdidas alegadas por el demandante, hubiera examinado el ganado y comprobado los perjuicios realmente sufridos por el demandante, con toda probabilidad hubieran llegado a un acuerdo con respecto al montante de los daños y se hubiera evitado al demandante la institución de este pleito, que indudablemente le ha irro-gado gastos de consideración.

Por lo -expuesto', procede 'desestimar, por <académico; el recurso de los demandados en el eos o 7884, interpuesto contra la resolución de la corte inferior aprobando la exposición del caso sometida por el demandante; declarar -con lugar los recursos interpuestos por Manuel Sierra Rodríguez y The Shell Co. (P.R.) Ltd. 'em. el caso número 7720; revocar la sentencia dictada -contra dichos dos demandados; desestimar el interpuesto por Plazuela Sugar Co. ¡en el mismo -caso 7720; y modificar la referida sentencia, contra la cual apeló el de-mandante .en ¡el caso 7721, condenando a Plazuela Sugar Co. ia pagarle la cantidad de $5,896.00 más las costas y $500 por concepto de honorarios de abogado, y así modificada, confir-marla.

El Juez Asociado Sr. Wolf está conforme con el resul-tado.*